Citation Nr: 9900316	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  94-16 038	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance benefits pursuant to 
Chapter 35, Title 38, United States Code for training pursued 
outside the United States prior to November 2, 1994.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The appellant is the child of the veteran who had active 
military service during the Vietnam Era.  The veteran is 
currently rated permanently and totally disabled as a result 
of his service-connected disabilities, thereby establishing 
the eligibility of his dependents to Chapter 35 educational 
benefits.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a July 1993 determination by the 
Washington, D.C. Regional Office (RO), which denied the 
appellants claim for Chapter 35 educational benefits.  The 
notice of disagreement with this determination was received 
in October 1993.  The statement of the case was issued in 
January 1994.  The substantive appeal was received in January 
1994.  By a decision in February 1995, the Atlanta, Georgia 
Regional Office approved the appellants claim for a 
bachelors degree in Business Administration at 
Fachhochschule Rosenheim University, effective November 2, 
1994.  Thereafter, in a written correspondence from the 
appellant dated in July 1996 and 1997, he expressed his 
intention to continue his appeal concerning entitlement to 
payment of Chapter 35 benefits prior to November 2, 1994.  
The Board remanded the case to the RO for further development 
in October 1997 and May 1998.


REMAND

As noted above, the appellant has been granted entitlement to 
Chapter 35 education benefits effective from November 2, 
1994.  He seeks entitlement to education benefits prior to 
November 2, 1994.  In May 1998, the Board remanded the case, 
requesting that the RO submit this case to the Regional 
Counsel for an opinion as to the law or regulation before 
November 2, 1994 which stated that a course at an institution 
of higher learning in a foreign country had to be in 
residence and to consider the applicability of the holding of 
the United States Court of Veterans Appeals in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board instructed the 
RO to issue a supplemental statement of the case if the 
determination remained unfavorable to the appellant.

In October 1998, the VA Regional Counsel issued an opinion 
which concluded that the appellant would not be entitled 
education benefits prior to November 2, 1994 because the 
effective date of Pub. L. No. 103-446 was November 2, 1994 
and the revised law is not applicable to courses approved 
prior to that date.  The RO did not furnish a copy of the 
Regional Counsel opinion to the appellant.  No supplemental 
statement of the case was issued to the appellant as 
indicated in the Boards remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court has 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.  The Board finds that 
the case must be returned to the RO for full compliance with 
the May 1998 remand.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should furnish to the appellant a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which sets forth provisions, 
citations, and explanations of the 
controlling law and regulations pertinent 
to this appeal prior to November 2, 1994.  
This document should reflect detailed 
reasons and bases for the decision 
reached.  The RO should also enclose a 
copy of the October 1998 opinion of the 
Regional Counsel.

When the above development has been completed, the appellant 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is accord due 
process of law and the Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required of the 
appellant unless he receives further notice.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
